Gaynor, J.:
The plaintiff was expelled without notice or hearing from a subordinate lodge of the order. The defendant objects to this court taking jurisdiction of the case, on the ground that the plaintiff by his contract with the defendant is given the right to appeal to a higher authority in the order, and has not done so. The constitution of the order provides that any member “who deems himself aggrieved by a decision of the order is within three months entitled to appeal to the grand committee.” I do not think the expulsion of the plaintiff without notice and hearing was a “ decision ” within the meaning of this provision (People ex rel. Deverell v. Musical Union, 118 N. Y. 101). It contemplates a decision of some question lawfully up for decision.
Judgment for the plaintiff, with costs.